Case: 1:20-cv-00698-TSB Doc #: 5 Filed: 09/08/20 Page: 1 of 2 PAGEID #: 223
Case: 1:20-cv-00698-SJD-KLL Doc #: 4 Filed: 09/08/20 Page: 1 of 2 PAGEID #: 221

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

Luxottica of America Inc.

sais toon Ss ; ne

Vv. Civil Action No. 1:20cv698

Allianz Global Risks US Insurance Company

 

Smee me ee ee ee et ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Allianz Global Risks US Insurance Company
C/o CT Corporation System
4400 Easton Commons Way, Suite 125
Columbus, OH 43219

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Michael R. Gladman, Jones Day

325 John H. McConnell Blvd.
Suite 600
Columbus, OH 43215-2673

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

     
    
 

 
 

Date: 09/08/2020

ea
Pea Sees — nectte ‘ L ster s
Clerk or Wepult yg?

; >, :
Case: 1:20-cv-00698-TSB Doc #: 5 Filed: 09/08/20 Page: 2 of 2 PAGEID #: 224
Case: 1:20-cv-00698-SJD-KLL Doc #: 4 Filed: 09/08/20 Page: 2 of 2 PAGEID #: 222

AO 440 (Rev. 06/12) Summons ina Civil Action (Page 2)

Civil Action No. 1:20cv698

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) ALDM)2- Qegal RrskS US ZasveaneeE COMPANY,
was received by me on (date) F/O / 2020)

[1 | personally served the summons on the individual at (place)
on (date) > or

 

 

(1 I left the summons at the individual’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or
—_ Soavvcnrr0) 6 SuSTEN
R I served the summons on (name of individual) Su ep PX Su£ W PERE [2 anh Exton e Pais ois
designated by law to accept service of process on behalf of (name of organization) “oe i a2 me LD.

Rrsés US ZNSLREWCE Compan 8 date) aie

1 I returned the summons unexecuted because ; Or

 

a Other (specify): TA) AADZ7Zm) TO THE —_ Z ALSO Martel A CoPY OF THE SAVE
Noeumen7S L2s78) Reta) TO ALLTAOZNS Heanpunees AT 215 Weg pasemeTST
SUE BUD CHICAGO, TLULTNCTS, SDODp-

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 9/08/202.0 Sha BA a

Server's signature

_ Sow Creverant\ 7 2ncess SELVEL.

Printed name and title

_ 207 Busan de Peckewemeron), OM) AS?

Server's address

Additional information regarding attempted service, etc:

Farson Seeved + CAvcaszan) Sera
MALE

a5~30 YearSor
I25SLBS S'S

NceomeS SRE: Summon, CompPranay, EXZBTS Crt, CovER SHEET
Cororeré DrsencenrES
